United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1234
Issued: March 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 26, 2016 appellant, through counsel, filed a timely appeal from a December 9,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of a scheduled member, warranting a schedule award.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 14, 2013 appellant, then a 60-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained injuries to her right shoulder and right knee
on January 29, 2013. She alleged that she was attempting to lower her chair while trying to sit
on it, the chair rolled backwards and she fell. OWCP accepted the claim on April 14, 2013 for
right shoulder and upper arm sprain, and right knee and leg sprain. According to the employing
establishment, appellant worked intermittently through April 19, 2013, and then stopped work.
Appellant filed claims for compensation CA-7 forms for disability commencing from
March 19, 2013.
By decision dated September 11, 2013, OWCP denied a claim for a recurrence of
disability commencing March 19, 2013. It found that the evidence of record was insufficient to
establish the claim.
Appellant, through counsel, requested a hearing on October 9, 2013. A hearing was held
on April 15, 2013. By decision dated June 27, 2014, the hearing representative affirmed the
September 11, 2013 decision. He found that the evidence of record did not establish that
appellant was totally disabled as of March 19, 2013 causally related to the January 29, 2013
employment injury.
On November 3, 2014 appellant filed a claim for a schedule award (Form CA-7). She
submitted an October 8, 2014 note from Dr. Kamal Khalafi, a Board-certified internist.
Dr. Khalafi wrote that appellant had reached maximum medical improvement.
By decision dated February 23, 2015, OWCP found that appellant was not entitled to a
schedule award as the medical evidence of record did not establish permanent impairment of a
scheduled member under 5 U.S.C. § 8107.
On March 31, 2015 appellant submitted a March 12, 2015 report from Dr. Catherine
Campbell, Board-certified in occupational medicine.3 Dr. Campbell provided a history and
results on examination, including right shoulder range of motion (ROM) measurements. With
respect to the right knee, she indicated that appellant had degenerative joint disease that required
use of a walker. Based on loss of flexion and adduction in the right shoulder, Dr. Campbell
opined that appellant had four percent right upper extremity permanent impairment under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).4 She found there was no employment-related lower
extremity permanent impairment. Dr. Campbell wrote that there was insufficient historical data
or objective evidence of a permanent impairment beyond the preexisting degenerative condition.
The case was referred to an OWCP medical adviser, Dr. Morley Slutsky. In a report
dated April 10, 2015, Dr. Slutsky concurred that there was no lower extremity permanent
impairment. With respect to the upper extremity, he opined that the diagnosis-based impairment
(DBI) method was the preferred method of evaluating permanent impairments under the A.M.A.,
3

The date of the evaluation was reported as November 18, 2014. The date on the front page of the report was
March 12, 2014, which appears to have been a typographical error. The intended date was March 12, 2015.
4

A.M.A., Guides (6th ed. 2009).

2

Guides. Dr. Slutsky opined that appellant had no ratable impairment under Table 15-5, the
shoulder regional grid. He reported the only diagnosis was nonspecific shoulder pain, and after a
grade modifier adjustment there was zero percent permanent impairment under Table 15-5.
By decision dated April 14, 2015, OWCP again found that appellant was not entitled to a
schedule award as the weight of the evidence was represented by Dr. Slutsky.
Appellant, through counsel, requested a hearing on April 20, 2015. A hearing was held
on September 16, 2015. Counsel argued that Dr. Slutsky improperly applied the A.M.A., Guides
and the weight of the evidence rested with Dr. Campbell.
By decision dated December 9, 2015, the hearing representative affirmed the April 14,
2015 decision, finding that Dr. Campbell did not provide a reasoned medical opinion with
respect to an employment-related permanent impairment.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.6 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled, “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A.,

5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
7

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (February 2013).

3

Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.9
ANALYSIS
In the present case, OWCP accepted appellant sustained right shoulder and upper arm
sprain, and right knee and leg sprain in the performance of duty on January 29, 2013. As to a
permanent impairment in the right lower extremity, both attending physician Dr. Campbell and
OWCP medical adviser Dr. Slutsky concurred there was no ratable employment-related
permanent impairment. Dr. Campbell wrote in her November 18, 2014 report that there was
insufficient historical data or objective evidence of a permanent impairment beyond the
preexisting degenerative condition. There was no probative medical evidence of record
establishing a right lower extremity permanent impairment in this case. The Board finds that
OWCP properly determined that appellant had not established an employment-related permanent
impairment to the right lower extremity.
As to the upper extremity, Dr. Campbell found four percent right upper extremity
impairment based on loss of ROM in the shoulder. Dr. Slutsky opined that the DBI was the
preferred method of rating upper extremity impairment under the A.M.A., Guides, and under the
DBI method, there was no ratable permanent impairment.10
The Board finds that this case is not in posture for decision as to right upper extremity
permanent impairment.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.11
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.12 In T.H., the Board concluded that OWCP’s physicians
are at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.13
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

The hearing representative incorrectly wrote that an impairment rating based on pain is not acceptable. Table
15-5 specifically provides “nonspecific shoulder pain” as a diagnosis, with a default impairment of one percent to
the upper extremity. Dr. Slutsky found zero percent permanent impairment after applying a net adjustment formula.
See A.M.A., Guides 401-11.
11

T.H., Docket No. 14-0943 (issued November 25, 2016).

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

Supra note 11.

4

In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the December 9, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds that appellant has not established right lower extremity permanent
impairment. The Board further finds that the case is not in posture for decision as to right upper
extremity permanent impairment, and the case is remanded for further development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2015 is affirmed with respect to lower extremity
permanent impairment. The December 9, 2015 decision is set aside with respect to right upper
extremity permanent impairment and the case is remanded to OWCP for further action consistent
with this decision of the Board.
Issued: March 16, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

